Document 25 Filed 02/06/19 Page 1 of 12

 

U.S. Department of Justice

 

United States Attorney
District of Maryland
Peter J, Martinez Suite 400 DIRECT: 410-209-4984
Assistant United States Attorney 36S. Charles Street
Peter, Martinez@jusdoj gov Baltimore, MD 21201

MAIN: 410-209-4800

FAX: 410-962-3091
Robert W. Biddle, Esq

January 8, 2019
Nathans & Biddle LLP

120 East Baltimore Street, Suite 1800
Baltimore, Maryland 21202

 

~~ =
a 2 oS,
wt Pa] = +
aoa ae
an > ail
wee aBWe
eA GK “Mem
mon a
. an Be we
Re: United States v. John Dwiggins = on a << =
Criminal No, CCB-18-0514 mm my See
2 "“e%
4 o-
Dear Counsel: -t
This letter, together with the Sealed Supplement, confirms the plea agreement that has been
offered to your client, John Dwiggins, by the United States Attorney’s Office for the District of
Maryland. If the Defendant accepts this offer, please have the Defendant execute it in the spaces
withdrawn. The terms of the agreement are as follows:

provided below. If this offer has not been accepted by January 15, 2019, it will be deemed
l.

Offense of Conviction

The Defendant agrees to plead guilty to Count 1 of the Superseding Indictment,
which charges the Defendant with conspiracy to commit bank fraud in violation of 18 U.S.C.

§ 1349. The Defendant admits that he is, in fact, guilty of this offense and will so advise the Court.

Elements of the Offense
2.

The elements of the offense to which the Defendant has agreed to plead guilty,
and which this Office would prove if the case went to trial, are as follows:

a,

willfully joined it.

that during the time period alleged in the Superseding Indictment, two or
more persons agreed to commit bank fraud, in violation of 18 U.S.C. § 1344; and
b

that the Defendant knew the unlawful purpose of the agreement and

Rev. May 2018

 

Ke,

 
 

 

 

Case 1:18-cr-00514-CCB Document 25 Filed 02/06/19 Page 2 of 12

Penalties

3. The maximum penalties provided by statute for the offenses to which the Defendant
is pleading guilty are as follows:

 

 

 

 

 

 

 

 

 

 

 

Minimum | Maximum | Supervised | Maximum | Special
Count Statute . . ; .
Prison Prison Release Fine Assessment
$1 million
1 18 USC 1349 Ineligible for 30 years | 5 years or 2x the $100
probation gross gain
Or loss
a. Prison: If the Court orders a term of imprisonment, the Bureau of Prisons
shall have sole discretion to designate the institution at which it will be served.
b. Supervised Release: If the Court orders a term of supervised release, and

the Defendant violates the conditions of supervised release, the Court may order the Defendant
returned to custody to serve a term of imprisonment as permitted by statute, followed by an
additional term of supervised release.

c. Restitution: The Court may order the Defendant to pay restitution pursuant
to 18 U.S.C. §§ 3663, 3663A, and 3664.

d. Payment: Ifa fine or restitution is imposed, it shall be payable immediately,
unless the Court orders otherwise pursuant to 18 U.S.C. § 3572(d). Fhe Defendant may be required
to pay interest if the fine is not paid when due.

€. Forfeiture: The Court may enter an order of forfeiture of assets directly
traceable to the offense, substitute assets, and/or a money Judgment equal to the value of the
property subject to forfeiture.

f. Collection of Debts: If the Court imposes a fine or restitution, this Office’s
Financial Litigation Unit will be responsible for collecting the debt. If the Court establishes a
schedule of paymerits, the Defendant agrees that: (1) the full amount of the fine or restitution is
nonetheless due and owing immediately; (2) the schedule of payments is merely a minimum
schedule of payments and not the only method, nor a limitation on the methods, available to the
United States to enforce the judgment; and (3) the United States may fully employ all powers to
collect on the total amount of the debt as provided by law. Until the debt is paid, the Defendant
agrees to disclose all assets in which the Defendant has any interest or over which the Defendant
exercises direct or indirect control. Until the money judgment is satisfied, the Defendant
authorizes this Office to obtain a credit report in order to evaluate the Defendant’s ability to pay,
and to request and review the Defendant’s federal and state income tax returns. The Defendant
agrees to complete and sign a copy of IRS Form 8821 (relating to the voluntary disclosure of
federal tax return information) and a financial statement in a form provided by this Office.

Rev. May 2018

Kwis
 

 

Case 1:18-cr-00514-CCB Document 25 Filed 02/06/19 Page 3 of 12

Waiver of Righis

4, The Defendant understands that by entering into this agreement, the Defendant
surrenders certain rights as outlined below:

a. If the Defendant had pled not guilty and persisted in that plea, the Defendant
would have had the right to a speedy jury trial with the close assistance of competent counsel.
That trial could be conducted by a judge, without a jury, if the Defendant, this Office, and the
Court all agreed.

b. If the Defendant elected a jury trial, the jury would be composed of twelve
individuals selected from the community. Counsel and the Defendant would have the opportunity
to challenge prospective jurors who demonstrated bias or who were otherwise unqualified. They
would also have the opportunity to strike a certain number of jurors peremptorily. All twelve
jurors would have to agree unanimously before the Defendant could be found guilty of any count.
The jury would be instructed that the Defendant was presumed to be innocent, and that
presumption could be overcome only by proof beyond a reasonable doubt.

c. If the Defendant went to trial, the Government would have the burden of
proving the Defendant guilty beyond a reasonable doubt. The Defendant would have the right to
confront and cross-examine the Government’s witnesses.. The Defendant would not have to
present any defense witnesses or evidence whatsoever. If the Defendant wanted to call witnesses
in defense, however, the Defendant would have the subpoena power of the Court to compel the
witnesses to attend.

d. The Defendant would have the right to testify in the Defendant’s own
defense if the Defendant so chose. The Defendant would also have the right to refuse to testify.
If the Defendant chose not to testify, the Court could instruct the jury that they could not draw any
adverse inference from the Defendant's decision not to testify.

€. If the Defendant were found guilty after a trial, the Defendant would have
the right to appeal the verdict and the Court's pretrial and trial decisions on the admissibility of
evidence to sce if any errors were committed that would require a new trial or dismissal of the
charges. By pleading guilty, the Defendant knowingly gives up the right to appeal the verdict and
the Court’s decisions.

f. By pleading guilty, the Defendant will be giving up all of these rights. By
pleading guilty, the Defendant understands that the Defendant may have to answer the Court's
questions both about the rights being given up and about the facts of the case. Any statements that
the Defendant makes during such a hearing would not be admissible against the Defendant during
a trial except in a criminal proceeding for perjury or false statement.

g. If the Court accepts the Defendant’s plea of guilty, the Defendant will be
giving up the right to file and have the Court rule on pretrial motions, and there will be no further

Rive,

Rev. May 2018

 
 

 

Case 1:18-cr-00514-CCB Document 25 Filed 02/06/19 Page 4 of 12

trial or proceeding of any kind in the above-referenced criminal case, and the Court will find the
Defendant guilty.

h. By pleading guilty, the Defendant will also be giving up certain valuable
civil rights such as the right to vote, possess a firearm and to hold certain licenses.

Advisory Sentencing Guidelines Apply

5. The Defendant understands that the Court will determine a sentencing guidclines
range for this case pursuant to the Sentencing Reform Act of 1984 at 18 U.S.C. §§ 3551-3742
(excepting 18 U.S.C. §§ 3553(b)(1) and 3742(e)) and 28 U.S.C. §§ 991 through 998. The
Defendant further understands that the Court will impose a sentence pursuant to the Sentencing
Reform Act, as excised, and must take into account the advisory guidelines range in establishing
a reasonable sentence.

Factual and Advisory Guidelines Stipulation

6. This Office and the Defendant stipulate and agree to the Statement of Facts set forth
in Attachment A, which is incorporated by reference herein.

a. This Office and the Defendant further agree that the applicable base offense
level for bank fraud is 7 pursuant to United States Sentencing Guidelines § 2B1.1(a)(I). Because
the loss in this case is $1,410,061.62, the base offense level is increased by 14 levels pursuant to
U.S.S.G. § 2B1.1(b)(1)(H). The adjusted offense level is therefore 21.

b. This Office does not oppose a 2-level reduction in the Defendant’s adjusted
offense level pursuant to U.S.8.G. § 3EI.I(a), based upon the Defendant’s apparent prompt
recognition and affirmative acceptance of personal responsibility for the Defendant’s criminal
conduct. This Office agrees to make a motion pursuant to U. §.S.G. § 3E1.1(b) for an additional
1-level decrease in recognition of the Defendant's timely notification of the Defendant’s intention
to enter a plea of guilty. This Office may oppose any adjustment for acceptance of responsibility
under U.S.S.G. § 3E1.1(a) and may decline to make a motion pursuant to U.S.S.G. § 3EI.1(b) if
the Defendant: (i) fails to admit each and every item in the factual stipulation; (ii) denies
involvement in the offense; (tii) gives conflicting statements about the Defendant’s involvement
in the offense; (iv) is untruthful with the Court, this Office, or the United States Probation Office;
(v) obstructs or attempts to obstruct justice prior to sentencing; (vi) engages in any criminal
conduct between the date of this agreement and the date of sentencing; (vii) attempts to withdraw
the plea of guilty; or (viii) violates this agreement in any way.

7. There is no agreement as to the Defendant's criminal history and the Defendant
understands that the Defendant’s criminal history could alter the Defendant’s offense level.
Specifically, the Defendant understands that the Defendant’s criminal history could alter the final
offense level if the Defendant is determined to be a career offender or if the instant offense was a
part of a pattern of criminal conduct from which the Defendant derived a substantial portion of the
Defendant’s income.

Rev. May 2018

RWB
 

Case 1:18-cr-00514-CCB Document 25 Filed 02/06/19 Page 5 of 12

8. Other than as set forth above, no other offense characteristics, sentencing guidelines
factors, potential departures or adjustments set forth in the United States Sentencing Guidelines
are in dispute or will be raised in calculating the advisory guidelines range. The Defendant agrees
to provide notice to the Court, the United States Probation Officer and government counsel at least
ten days in advance of sentencing of any facts or issues he intends to raise pursuant to 18 U.S.C.
§ 3553(a).

Obligations of the Parties

9. At the time of sentencing, this Office and the Defendant reserve the right to
advocate for a reasonable sentence and period of supervised release taking into account the
guideline calculation and any appropriate factors under 18 U.S.C. § 3553{a)}. This Office will
request an order of restitution to Xenith Bank, as well as an order of forfeiture, as set forth below.
In fight of these financial penalties, this Office will recommend that the Court not impose a
criminal fine. This Office and the Defendant reserve the right to bring to the Court’s attention all
information conceming the Defendant’s background, character, and conduct that this Office or the
Defendant decm relevant to sentencing.

Waiver of Appeal

10. In exchange for the concessions made by this Office and the Defendant in this
agreement, this Office and the Defendant waive their rights to appeal as follows:

a. The Defendant knowingly waives all right, pursuant to 28 U.S.C. § 1291 or
any other statute or constitutional provision, to appeal the Defendant’s conviction on any ground
whatsoever. This includes a waiver of all right to appeal the Defendant’s conviction on the ground
that the statutes setting forth the offense to which the Defendant is pleading guilty are
unconstitutional, or on the ground that the admitted conduct does not fall within the scope of the
statutes, to the extent that such challenges legally can be waived.

b. The Defendant and this Office knowingly and expressly waive all rights
conferred by 18 U.S.C. § 3742 to appeal whatever sentence is imposed (including any term of
imprisonment, fine, term of supervised release, or order of restitution) for any reason (including
the establishment of the advisory sentencing guidelines range, the determination of the
Defendant's criminal history, the weighing of the sentencing factors, and any constitutional
challenges to the calculation and imposition of any term of imprisonment, fine, order of forfeiture,
order of restitution, and term or condition of supervised release).

c. The Defendant waives any and all rights under the Freedom of Information
Act relating to the investigation and prosecution of the above-captioned matter and agrees not to
file any request for documents from this Office or any investigating agency.

Restitution

ll. The Defendant agrees to the entry of a restitution order for the full amount of the
victim's losses. The Defendant agrees that, pursuant to 18 U.S.C. §§ 3663 and 3663A and §§

Rev. May 2018

5
 

Case 1:18-cr-00514-CCB Document 25 Filed 02/06/19 Page 6 of 12

3563(b)(2) and 3583(d), the Court may order restitution of the full amount of the actual, total
loss caused by the offense conduct set forth in the factual stipulation. The total amount of
restitution shall be due immediately and shall be ordered to be paid forthwith. Any payment
schedule imposed by the Court establishes only a minimum obligation. Defendant will make a
good faith effort to pay any restitution. Regardless of Defendant’s compliance, any payment
schedule does not limit the United States’ ability to collect additional amounts from Defendant
through all available collection remedics at any time. The Defendant further agrees that the
Defendant will fully disclose to this Office, the probation officer, and to the Court, subject to the
penalty of perjury, all information (including but not limited to copies of all relevant bank and
financial records) regarding the current location and prior disposition of all funds obtained as a
result of the criminal conduct set forth in the factual stipulation. The Defendant further agrees to
take all reasonable steps to rétrieve or repatriate any such funds and to make them available for
restitution. If the Defendant does not fulfill this provision, it will be considered a material breach
of this agreement, and this Office may seek to be relieved of its obligations under this agreement.

Forfeiture

12. The Defendant understands that the Court will enter an order of forfeiture as part
of the Defendant’s sentence, and that the order of forfeiture may include assets directly traceable
to the offense, substitute assets, and/or a money judgment equal to the value of the property
derived from, or otherwise involved in, the offenses.

13.  Specificatly, but without limitation on the Government’s right to forfeit all
property subject to forfeiture as permitted by law, the Defendant agrees to forfeit to the United
States all of the Defendant's right, title, and interest in items that constitute money, property,
and/or assets derived from or obtained by the Defendant as a result of, or used to facilitate the
commission of, the Defendant’s illegal activities. Specifically as a consequence of the
Defendant's plea of guilty to Count | charging a violation of 18 U.S.C. § 1349, the Court will
order the forfeiture of all proceeds obtained by the Defendant or retained as a result of the fraud
on Xenith Bank, 18 U.S.C. § 982, namely $70,503.08.

14. | The Defendant agrees to consent to the entry of an order of forfeiture for the
property described herein and waives the requirements of Federal Rules of Criminal Procedure
11(b)(1)(), 32.2, and 43{a) regarding notice of the forfeiture in the charging instrument, advice
regarding forfeiture during the change of plea hearing, announcement of the forfeiture at
sentencing, and incorporation of the forfeiture in the judgment.

15. The Defendant agrees to assist fully in the forfeiture of the above property. The
Defendant agrees to disclose all assets and sources of income, to consent to all requests for
access to information related to assets and income, and to take all steps necessary to pass clear
title to the forfeited assets to the United States, including executing all documents necessary to
transfer such title, assisting in bringing any assets located outside of the United States within the
jurisdiction of the United States, and taking whatever steps are necessary to ensure that assets
subject to forfeiture are made available for forfeiture.

4

Rev. May 2018
 

 

Case 1:18-cr-00514-CCB Document 25 Filed 02/06/19 Page 7 of 12

16. ‘It is understood that the government will recommend to the Attorney General that
the forfeited proceeds be remitted or restored to eligible victims of the offense, pursuant to 18
U.S.C. § 981(e), 28 C.F.R. Pt. 9, and other applicable law, it being understood that this Office
has authority only to request such relief and that the final decision whether to grant relief rests
with the Department of Justice, which will make its decision in accordance with applicable law.
The Defendant understands that one of the factors to be considered by the Department of Justice
in approving any such restoration request is whether or not the Defendant has other assets with
which he could pay the restitution judgment and the Defendant shall have no recourse in the
event that the restoration request is denied.

16. The Defendant further agrees to waive all constitutional, legal and equitable
challenges (including direct appeal, habeas corpus, or any other means) to any forfeiture carried
out in accordance with this plea agreement on any grounds, including that the forfeiture
constitutes an excessive fine or punishment. The Defendant also agrees not to challenge or seck
review of any civil or administrative forfeiture of any property subject to forfeiture under this
agreement, and will not assist any third party with regard to such challenge or review or with
regard to the filing of a petition for remission of forfeiture.

Defendant’s Conduct Prior to Sentencing and Breach

17. Between now and the date of the sentencing, the Defendant will not engage in
conduct that constitutes obstruction of justice under U.S.S.G. § 3C1.1; will not violate any federal,
state, or loca! law; will acknowledge guilt to the probation officer and the Court; will be truthful
in any statement to the Court, this Office, law enforcement agents, and probation officers; will
cooperate in the preparation of the presentence report; and will not move to withdraw from the
plea of guilty or from this agreement.

18. ‘If the Defendant engages in conduct prior to sentencing that violates the above
paragraph of this Agreement, and the Court finds a violation by a preponderance of the evidence,
then: (i) this Offtce will be free from its obligations under this agreement; (ii} this Office may
make sentencing arguments and recommendations different from those set out in this agreement;
and (iti) in any criminal or civil proceeding, this Office will be free to use against the Defendant
all statements made by the Defendant and any of the information or materials provided by the
Defendant, including statements, information, and materials provided pursuant to this agreement,
and statements made during proceedings before the Court pursuant to Rule 11 of the Federal Rules
of Criminal Procedure. A determination that this Office is released from its obligations under this
agreement will not permit the Defendant to withdraw the guilty plea. The Defendant
acknowledges that the Defendant may not withdraw the Defendant’s guilty plea if the Court finds
that the Defendant breached the agreement.

Court Not a Party

19. The Court is not a party to this agreement. The sentence to be imposed is within
the sole discretion of the Court. The Court is not bound by the Sentencing Guidelines stipulation
in this agreement. The Court will determine the facts relevant to sentencing. The Court is not
required to accept any recommendation or stipulation of the parties. The Court has the power to

We,

7
 

Case 1:18-cr-00514-CCB Document 25 Filed 02/06/19 Page 8 of 12

impose a sentence up to the maximum penalty allowed by law. If the Court makes sentencing
findings different from those stipulated in this agreement, or if the Court imposes any sentence up
to the maximum allowed by statute, the Defendant will remain bound to fulfill all of the obligations
under this agreement. Neither the prosecutor, defense counsel, nor the Court can make a binding
prediction, promise, or representation as to what guidelines range or sentence the Defendant will
receive. The Defendant agrecs that no one has made such a binding prediction or promise.

Entire Agreement

20. This letter, together with the Sealed Supplement, constitutes the complete plea
agreement in this case. This letter, together with the Sealed Supplement, supersedes any prior
understandings, promises, or conditions between this Office and the Defendant. There are no other
_agreements, promiscs, undertakings, or understandings between the Defendant and this Office
other than those set forth in this letter and the Sealed Supplement. No changes to this agreement
will be effective unless in writing, signed by all parties and approved by the Court.

If the Defendant fully accepts cach and every tetm and condition of this agreement, please
sign and have the Defendant sign the original and return it to me promptly.

Very truly yours,

Robert K. Hur
Unt tates Attorncy

an

Peiet J. Yiartinez
Assisteit United States Attorney

Rev. May 2018
 

Case 1:18-cr-00514-CCB Document 25 Filed 02/06/19 Page 9 of 12

I have read this Agreement, including the Sealed Supplement, and carefully reviewed every
part of it with my attorney. I understand it and | voluntarily agree to it. Specifically, } have
reviewed the Factual and Advisory Guidelines Stipulation with my attorney and ! do not wish to
change any part of it. | am completely satisfied with the representation of my attorney.

    

John #

Date

 

gins, Defendant

I am the Defendant’s attorney. I have carefully reviewed every part of this Agreement,
including the Sealed Supplement with the Defendant. The Defendant advises me that the
Defendant understands and accepts its terms. To my knowledge, the Defendant’s decision to enter

 

Rev. May 2018
 

Case 1:18-cr-00514-CCB Document 25 Filed 02/06/19 Page 10 of 12

ATTACHMENT A
STIPULATION OF FACTS

The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the following facts bevond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

Paxstar Equity Partners LLC, also known as Paxstar Specialty Logistics LLC (Paxstar),
was a Delaware limited liability company with its global operations center located in Salisbury,
Maryland. Paxstar provided truckload transportation and supply chain management services to its
customers, with a focus on customers in the pharmaceutical industry.

At all times relevant to the Superseding Indictment, the Defendant, John Dwiggins, was a
resident of Salisbury, Maryland. He was a 5% owner of Paxstar and held the position of Senior
Vice President of Operations. In that capacity, Dwiggins was responsible for overseeing Paxstar’s
day-to-day operations and for making major business and financial decisions, including decisions
related to obtaining operational financing for the company.

Paxstar began operating as a business in or about April 2016. In June 2016, it applied for
and received a $2 million linc of credit from Shore Bank, which became Xenith Bank in July 2016.
The deposits at both institutions were insured by the Federal Deposit Insurance Corporation.

In order to make a draw—that is, in order to borrow money—on the line of credit with
Xenith, Dwiggins and others at Paxstar submitted borrowing base certificates to the bank, in which
they provided a certified calculation of Paxstar’s “borrowing base” (i.e., the maximum amount that
Paxstar could borrow under the terms of its line of credit), Paxstar’s “borrowing base” was
calculated pursuant to the following formula: 80% of accounts receivable; minus any accounts
receivable that were greater than 90 days old; minus the current principal balance on the Ioan.

When Paxstar representatives submitted borrowing base certificates to Xenith, they
included (as an attachment) an aged accounts receivable report, which listed outstanding accounts
receivable attributable to individual Paxstar customers. For each customer, the aged accounts
receivable report specified which portions of accounts receivable were current, and which were
over 30, 60, or 90 days past due.

Xenith relied on the truthfulness of Paxstar’s borrowing base certificates, as well as the
aged accounts receivable reports attached to those certificates, in approving draw requests pursuant
to the line of credit. If a draw request was approved, the requested funds were transferred
electronically to Paxtar’s operating account with Xenith, with account number ending in 1553.

Dwiggins admits that between in or about September 2016 and in or about February 2017,

he knowingly conspired and agreed with others at Paxstar to knowingly and willfully commit bank
fraud; that is, to execute and attempt to execute a scheme and artifice to defraud Xenith Bank, and

Rev, May 2018
10

KNe

 
 

Case 1:18-cr-00514-CCB Document 25 Filed 02/06/19 Page 11 of 12

to obtain moneys and funds under the custody and control of Xenith Bank, by means of materially
false and fraudulent pretenses, representations and promises.

Specifically, Dwiggins admits that he conspired with others at Paxstar—including
Raymond Flemming and Robert Flemming, as well as Person 1 and Person 2—to submit
borrowing base certificates to Xenith that falsely inflated Paxstar’s accounts receivable, thus
enabling Paxstar to borrow $1,410,061 .62 in fraudulently-obtained proceeds pursuant to its line of
credit with the bank.

Dwiggins admits that in or about October 2016, he proposed to others at Paxstar, including
but not limited to Raymond Flemming, that Paxstar create a fraudulent invoice to inflate the
company’s accounts receivable and thereby increase its borrowing base pursuant to its line of credil
with Xenith. Dwiggins admits that Raymond Flemming and others agreed to this proposal.
Consistent with Dwiggins’ proposal, on October 3, 2016, Raymond Flemming and Robert
Flemming used an information management software platform to cause the creation of a fraudulent
invoice to Company | in the amount of $52,696.50. The creation of the fraudulent invoice caused
a corresponding false account receivable to be entered onto Paxstar’s books and records. Dwiggins
admits that later the same day, he knowingly submitted a borrowing base certificate to Xenith that
relied on the fraudulent invoice to falsely inflate Paxstar’s “borrowing base,” thus enabling Paxstar
to make a draw on its line of credit with Xenith in the amount of $40,617.03.

Dwiggins admits that following his submission of the October 3, 2016 borrowing base
certificate to Xenith, he was present for a conversation in which Person | told Raymond Flemming
to continue creating fraudulent invoices (for the purpose of inflating Paxstar’s accounts reccivable)
if necessary. Consistent with these instructions, Raymond Flemming and Robert Flemming
caused the creation of over 60 additional fraudulent invoices from Paxstar to Company 1. These
fraudulent invoices caused corresponding false accounts receivable to be entered onto Paxstar’s
books and records, which in turn were incorporated into the fraudulent borrowing base certificates
that Dwiggins and others at Paxstar, including Person |] and Person 2, provided to Xenith Bank.

Dwiggins further admits that he participated in email correspondence in which Raymond
Flemming and others referred to the ongoing scheme to falsely inflate Paxstar’s accounts
receivable (and thereby defraud Xenith Bank) as “the project.” For example, on February 15,
2017, Raymond Flemming sent an email to Dwiggins, Person 1, and Person 2, in which he
projected Paxstar’s profitability both with and without “ihe project.” Dwiggins admits that this
was simply a euphemism for the ongoing fraud of Xenith Bank.

Dwiggins admits that between October 3, 2016 and February 2, 2017, he submitted 33
borrowing base certificates to Xenith Bank. All of these certificates were fraudulent, in that they
relied on false accounts receivable that were based on fraudulent invoices from Paxstar to
Company |. Dwiggins admits that as a result of his fraudulent conduct (as well as that of his co-
conspirators), Xenith approved $1,410,061.62 in draw requests that it otherwise would have
rejected, causing a corresponding loss to Xenith in the same amount.

Rev. May 2018
1

Khe
 

t
‘

Case 1:18-cr-00514-CCB Document 25 Filed 02/06/19 Page 12 of 12

SO STIPULATED:

Rev. May 2018

Cx

Peter J. Maptinez
AssistanVnited States Attorney

 

12

 
